Citation Nr: 0607443	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  04-29 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for low back disability.



REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel




INTRODUCTION

The appellant served on active duty from October 1962 to 
April 1964. 

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2004 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the appellant seeks a hearing before 
a Veterans Law Judge at the RO.  The request for a hearing 
was received as part of the appellant's substantive appeal to 
the Board, and confirmed by recent correspondence dated 
February 2006.  The appellant is afforded by law the right to 
a hearing if so desired.  38 C.F.R. § 20.700 (2005).  
Accordingly, to ensure that the VA has satisfied its duty to 
assist the appellant in the development of his claim, this 
case is REMANDED for the following action:

The appellant should be scheduled for a 
travel board hearing before a Veterans 
Law Judge at the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H.N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


